United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Michigan City, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2432
Issued: March 19, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 25, 2007 appellant filed a timely appeal from a July 23, 2007 decision of
the Office of Workers’ Compensation Programs which denied appellant’s occupational disease
claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
appellant’s claim.
ISSUE
The issue is whether appellant established that he sustained an occupational disease in the
performance of duty.
FACTUAL HISTORY
On June 5, 2007 appellant, then a 30-year-old letter carrier, filed an occupational disease
claim alleging that he sustained a right shoulder condition as a result of carrying a satchel on his
right shoulder and constant use of his right arm in his job duties.
Supporting documentation was submitted including two duty status reports dated May 24
and June 14, 2007 from Dr. Jeffrey D. Yergler, a family practitioner. The May 24, 2007 report

stated that appellant had muscle strain and pain in the right shoulder due to an overuse injury and
was not to lift more than 10 pounds. The June 7, 2007 report stated that appellant was able to
return to regular work full time. In a June 7, 2007 magnetic resonance imaging (MRI) scan order
form, completed by Dr. Yergler, appellant was diagnosed with neck pain and radiculopathy. A
June 14, 2007 prescription note from the South Bend Sports Medical Clinic diagnosed muscle
strain and shoulder pain. Physical therapy notes dated from June 27 through July 9, 2007 were
received, signed by physical therapist, Stephen Leonard, and cosigned by Dr. Yergler. A
June 21, 2007 physical therapy authorization request form listed shoulder and upper arm strain
and sprain as well as joint pain as the diagnoses.
In a June 18, 2007 letter, the Office requested additional factual information and a
physician’s report from appellant to support his claim. Appellant responded in a July 16, 2007
letter explaining the history of his condition which began on May 18, 2007.
In June 7 and 14, 2007 office visit notes, Dr. Yergler noted that appellant complained of
right shoulder pain and burning sensations from his neck into his hand. On June 7, 2007
Dr. Yergler reported that appellant had symptoms of paraesthesias down his arm in the C7
distribution. On June 14, 2007, after an MRI scan of the cervical spine, Dr. Yergler stated that
appellant’s pain appeared to be mostly parascapular muscle pain.
On July 23, 2007 the Office denied appellant’s claim finding that the medical evidence
did not establish that the claimed medical condition was causally related to the established workrelated events.
LEGAL PRECEDENT
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.1
The medical opinion needed to establish an occupational disease claim must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the claimant.2
The mere fact that a condition manifests itself during a period of employment does not
raise an inference that there is a causal relationship between the condition and employment.
Neither the fact that the condition became apparent during a period of employment, nor

1

Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB ___ (Docket No. 05-715, issued October 6, 2005).

2

Donald W. Wenzel, 56 ECAB 390 (2005).

2

employee’s belief that the condition was caused or aggravated by employment conditions is
sufficient to establish causal relationship.3
ANALYSIS
Appellant alleged that his right shoulder condition is causally related to his federal
employment, specifically repetitive use of his right arm and carrying a satchel on his right
shoulder. The Office accepted that appellant uses his right arm to handle mail and carries his
satchel on his right shoulder. The issue is whether the medical evidence is sufficient to establish
that appellant’s shoulder condition is causally related to his employment.
The medical evidence submitted is insufficient to establish that appellant’s conditions are
related to his employment. The only report to offer any opinion as to the cause of appellant’s
conditions was the May 24, 2007 duty status report. But this report only stated that the injury
was an overuse injury. This statement alone is not enough. While appellant’s muscle strain may
have been caused by an overuse injury it is unclear whether such overuse was employment
related. Medical opinions that are speculative or equivocal in character are of diminished
probative value.4 In his reports Dr. Yergler diagnosed appellant with radiculopathy and muscle
strain but did not offer an opinion as to the cause of these conditions. Medical evidence which
does not offer any opinion regarding the cause of an employee’s condition is of limited probative
value on the issue of causal relationship.5
While appellant believes his right shoulder conditions are related to his employment the
mere belief that the disease or condition was caused by employment factors is not sufficient to
establish a causal relationship between the two.6 The Board finds that appellant has submitted
insufficient medical evidence to establish that he sustained a condition in the performance of
duty.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
sustained an occupational disease in the performance of duty.

3

Alberta S. Williamson, 47 ECAB 569 (1996).

4

Kathy A. Kelley, 55 ECAB 206 (2004).

5

Michael E. Smith, 50 ECAB 313 (1999).

6

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

3

ORDER
IT IS HEREBY ORDERED THAT the July 23, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 19, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

